


Exhibit 10 (h)

 

FORM OF

SEVERANCE AGREEMENTS

 

This Agreement is made the       day of         , 2002, by and between
CONSTELLATION ENERGY GROUP, INC. (the “Company”) and [                         ]
(the “Executive”), and is effective as of [            , 2002].

 

WHEREAS, the Company wishes to encourage the orderly succession of management in
the event of a Change in Control (as hereinafter defined); and

 

WHEREAS, the Company desires to maintain a severance benefit for the Executive
covering the period from the date of a Change in Control until the end of the
twenty-four month period following the date of a Change in Control, to avoid the
loss or the serious distraction of the Executive to the detriment of the Company
and its stockholders prior to and during such period when the Executive’s
undivided attention and commitment to the needs of the Company would be
particularly important; and

 

WHEREAS, the Executive desires to devote the Executive’s time and energy for the
benefit of the Company and its stockholders and not to be distracted as a result
of a Change in Control.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Definitions.

 

1.1           Board. The term “Board” means the Board of Directors of the
Company.

 

1.2           Change in Control. The term “Change in Control” means:

 

(i)            the purchase or acquisition by any person, entity or group of
persons (within the meaning of section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”), or any comparable successor provisions), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20 percent or more of either the outstanding shares of common
stock of the Company or the combined voting power of the Company’s then
outstanding shares of voting securities entitled to a vote generally, or

 

(ii)           the consummation of, following the approval by the Company’s
stockholders of, a reorganization, merger or

 

--------------------------------------------------------------------------------


 

consolidation of the Company, in each case, with respect to which persons who
were stockholders of the Company immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than 50 percent
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated entity’s then outstanding
securities, or

 

(iii)          a liquidation or dissolution of the Company or the sale of
substantially all of its assets, or

 

(iv)          a change of more than one-half of the members of the Board within
a 90-day period for reasons other than the death, disability, or retirement of
such members.

 

1.3           Qualifying Termination.

 

(a)           The occurrence of any one or more of the following events within
twenty-four calendar months after the date of a Change in Control shall
constitute a “Qualifying Termination”:

 

(i)            The Company’s termination of the Executive’s employment without
Cause (as defined in Section 1.7); or

 

(ii)           The Executive’s resignation for Good Reason (as defined in
Section 1.6).

 

(b)           A Qualifying Termination shall not include a termination of
employment by reason of death, disability, the Executive’s voluntary termination
of employment without Good Reason, or the Company’s termination of the
Executive’s employment for Cause.

 

1.4           Ineligible to Retire.  Ineligible to Retire, means an Executive
who has not met the eligibility requirements for retirement under any Company or
Affiliate supplemental non-qualified pension plan in which the Executive
participated immediately prior to the occurrence of a Qualifying Termination.

 

1.5           Eligible to Retire.  Eligible to Retire, means an Executive who
has met the eligibility requirements for retirement under any Company or
Affiliate supplemental non-qualified pension plan in which the Executive
participated immediately prior to the occurrence of a Qualifying Termination.

 

1.6           Good Reason.  Good Reason means, without the Executive’s express
written consent, the occurrence after the date of a Change in Control of any one
or more of the following:

 

2

--------------------------------------------------------------------------------


 

(a)           The assignment to the Executive of duties materially inconsistent
with the Executive’s authorities, duties, responsibilities, and status
(including offices, title and reporting relationships) as an executive and/or
officer of the Company or an Affiliate immediately prior to the date of the
Change in Control, or a material reduction or alteration in the nature or status
of the Executive’s authorities, duties, or responsibilities from those in effect
immediately prior to the date of the Change in Control, (including as a type of
such reduction or alteration for an Executive who is an officer of a publicly
traded company immediately prior to the date of the Change in Control, the
Executive occupying the same position or title but with a company whose stock is
not publicly traded), unless such act is remedied by the Company or such
Affiliate within 10 business days after receipt of written notice thereof given
by the Executive; or

 

(b)           A reduction by the Company or an Affiliate of the Executive’s base
salary in effect immediately prior to the date of the Change in Control or as
the same shall be increased from time to time, unless such reduction is less
than ten percent (10%) and it is either (i) replaced by an incentive opportunity
equal in value; or is (ii) consistent and proportional with an overall reduction
in management compensation due to extraordinary business conditions, including
but not limited to reduced profitability and other financial stress (i.e., the
base salary of the Executive will not be singled out for reduction in a manner
inconsistent with a reduction imposed on other executives of the Company or such
Affiliate); or

 

(c)           The relocation of the Executive’s office more than 50 miles from
the Executive’s office immediately prior to the date of the Change in Control;
or

 

(d)           Failure of the Company or an Affiliate (whichever is the
Executive’s employer) to provide (i) the Executive the opportunity to
participate in all applicable incentive, savings and retirement plans,
practices, policies and programs of the Company or such Affiliate to the same
extent as other senior executives (or, where applicable, retired senior
executives) of the Company or such Affiliate, and (ii) the Executive and/or the
Executive’s family, as the case may be, the opportunity to participate in, and
receive all benefits under, all applicable welfare benefit plans, practices,
policies and programs provided by the Company or such Affiliate, including,
without limitation, medical, prescription, dental, disability, sick benefits,
accidental death and travel insurance plans and programs, to the same extent as
other senior executives (or, where applicable, retired senior executives) of the
Company or such Affiliate; or

 

3

--------------------------------------------------------------------------------


 

(e)           Failure of the Company or an Affiliate (whichever is the
Executive’s employer) to provide the Executive such perquisites as the Company
or such Affiliate may establish from time to time which are commensurate with
the Executive’s position and at least comparable to those received by other
senior executives at the Company or such Affiliate; or

 

(f)            The failure by the Company to comply with paragraph (c) of
Section 11 of this Agreement; or

 

(g)           Any other substantial breach of this Agreement by the Company that
either is not taken in good faith or is not remedied by the Company promptly
after receipt of notice thereof from the Executive.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.  A
termination of employment by the Executive for Good Reason for purposes of this
Agreement shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination within six (6) months of the
occurrence of the event constituting Good Reason or, if such event is not
immediately recognizable by the Executive, within six (6) months of the date the
Executive became or reasonably should have become aware of such event, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provision(s) of this Agreement on which the
Executive relies.  A termination of employment by the Executive for Good Reason
shall be effective on the thirtieth (30th) day following the date when the
Notice of Termination for Good Reason is given, unless the notice sets forth a
later date (which date shall in no event be later than sixty (60) days after the
notice is given); provided, however, that no event described hereunder shall
constitute Good Reason if such event is a result of an isolated, insubstantial
and inadvertent action that is not taken in bad faith and that is remedied by
the Company within five (5) days after receipt of the Notice of Termination for
Good Reason by the Company from the Executive.  If the Company disputes the
existence of Good Reason, the burden of proof is on the Company to establish
that Good Reason does not exist.

 

1.7           Cause.  Cause shall mean the occurrence of any one or more of the
following:

 

(a)           The Executive is convicted of a felony involving moral turpitude;
or

 

4

--------------------------------------------------------------------------------


 

(b)           The Executive engages in conduct or activities that constitutes
disloyalty to the Company or an Affiliate and such conduct or activities are
materially damaging to the property, business or reputation of the Company or an
Affiliate; or

 

(c)           The Executive persistently fails or refuses to comply with any
written direction of an authorized representative of the Company other than a
directive constituting an assignment described in Section 1.6(a); or

 

(d)           The Executive embezzles or knowingly, and with intent,
misappropriates property of the Company or an Affiliate, or unlawfully
appropriates any corporate opportunity of the Company or an Affiliate.

 

A termination of the Executive’s employment for Cause for purposes of this
Agreement shall be effected in accordance with the following procedures.  The
Company shall give the Executive written notice (“Notice of Termination for
Cause”) of its intention to terminate the Executive’s employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provision(s) of this Agreement on
which it relies, and stating the date, time and place of the Board Meeting for
Cause.  The “Board Meeting for Cause” means a meeting of the Board at which the
Executive’s termination for Cause will be considered, that takes place not less
than ten (10) and not more than twenty (20) business days after the Executive
receives the Notice of Termination for Cause.  The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause. 
The Executive’s Termination for Cause shall be effective when and if a
resolution is duly adopted at the Board Meeting for Cause by a two-thirds vote
of the entire membership of the Board, excluding employee directors, stating
that in the good faith opinion of the Board, the Executive is guilty of the
conduct described in the Notice of Termination for Cause, and that conduct
constitutes Cause under this Agreement.

 

1.8           Annual Award Amount.  The average of the two highest annual
incentive awards under the Company’s annual incentive plan (or the annual cash
incentive plan maintained by a successor company or an Affiliate) paid in the
last five years to the Executive prior to the occurrence of the Qualifying
Termination; provided, however, that if the Executive has not been employed by
the Company or an Affiliate for a sufficient length of time to have been
eligible for payment of at least two annual incentive awards, deemed target
award payout shall be used for the one or two years for which the Executive was
not so eligible.

 

5

--------------------------------------------------------------------------------


 

1.9.          Affiliate.  The term “Affiliate” means any company directly or
indirectly controlling, controlled by or under common control with the Company
or any successor company.

 

2.             Severance Benefits for an Executive Ineligible to Retire.  Upon
the occurrence of a Qualifying Termination with respect to an Executive who is
Ineligible to Retire:

 

(a)           Severance Payment. The Company shall pay to the Executive an
amount equal to three times the Executive’s annual base salary (as in effect on
the date of the Qualifying Termination, not reduced by any reduction described
in Section 1.6(b) above) and Annual Award Amount.  The payment shall be made in
a lump sum after the Qualifying Termination, and within approximately 10
business days after the Company receives the executed agreement referred to in
2(f) below but in no case prior to the expiration of any period during which the
Executive is permitted to revoke such agreement.

 

(b)           Supplemental Retirement Benefits.  For purposes of determining the
Executive’s supplemental retirement benefits which the Executive is entitled to
under the Company’s supplemental non-qualified retirement plan in which the
Executive participated immediately prior to the Qualifying Termination (or the
supplemental retirement plan maintained by a successor company or an Affiliate),
(i) the Executive’s age shall be deemed equal to the greater of (A) age 55 or
(B) the Executive’s actual age, (ii) the Executive’s service percentage shall be
computed by adding three years of executive-level service to the Executive’s
actual service, and (iii) any minimum service eligibility requirements for such
benefits shall be waived.

 

(c)           Severance Health Benefits.  The Company shall provide to the
Executive the substantially equivalent value of the medical and dental benefits
provided to active employees for three years after the Qualifying Termination
and thereafter to any retiree of the Company or a successor or an Affiliate
(whichever is the Executive’s employer) who has attained the deemed age and
service used to compute supplemental retirement benefits in Section 2(b) above.

 

(d)           Split Dollar.  The Qualifying Termination shall not constitute a
termination of any Split Dollar Agreement between the Company and the Executive
(or the split dollar agreement between a successor company or an Affiliate and
the Executive), and the Executive shall be deemed to have retired upon such
Qualifying Termination for purposes of such Split Dollar Agreement (or the split
dollar agreement between a successor company or an Affiliate and the Executive).

 

6

--------------------------------------------------------------------------------


 

(e)           Outplacement.  For a 60-day period commencing on the date of the
Qualifying Termination, the Executive is entitled to receive outplacement
services from one or more organizations that are offered by the Company from
time to time, with such services capped at a Company cost of $50,000.

 

(f)            Release.  The benefits described in this Section 2 are payable by
the Company to the Executive only if after the date of the Qualifying
Termination, the Executive executes (and does not subsequently revoke) in
writing and submits to the Company, in the form, manner, and subject to the
timing established by the Company, an agreement releasing legal claims,
including those against the Company and its Affiliates, including but not
limited to claims arising out of the Executive’s Company or Affiliate employment
or termination of such employment.

 

3.             Severance Benefits for an Executive Eligible to Retire.  Upon the
occurrence of a Qualifying Termination with respect to an Executive who is
Eligible to Retire:

 

(a)           Severance Payment. The Company shall pay to the Executive an
amount equal to three times the Executive’s annual base salary (as in effect on
the date of the Qualifying Termination, not reduced by any reduction described
in Section 1.6(b) above) and Annual Award Amount.  The payment shall be made in
a lump sum after the Qualifying Termination, and within approximately 10
business days after the Company receives the executed agreement referred to in
3(f) below but in no case prior to the expiration of any period during which the
Executive is permitted to revoke such agreement.

 

(b)           Supplemental Retirement Benefits.  For purposes of determining the
Executive’s supplemental retirement benefits which the Executive is entitled to
under the Company’s supplemental non-qualified retirement plan in which the
Executive participated immediately prior to the Qualifying Termination (or the
supplemental retirement plan maintained by a successor company or an Affiliate),
the Executive’s supplemental retirement benefit shall not be reduced for early
receipt.

 

(c)           Severance Health Benefits.  The Company shall provide to the
Executive the substantially equivalent value of the medical and dental benefits
provided to active employees for three years after the Qualifying Termination
and thereafter to any retiree of the Company or a successor company or an
Affiliate (whichever is the Executive’s employer) who has attained age 65 and
completed the greater of 20 years or actual years of service.

 

7

--------------------------------------------------------------------------------


 

(d)           Retirement.  The Executive shall be treated as having retired at
the Company’s request for purposes of all of the Company’s benefit plans (or the
benefit plans maintained by a successor company or an Affiliate (whichever is
the Executive’s employer)).

 

(e)           Outplacement.  For a 60-day period commencing on the date of the
Qualifying Termination, the Executive is entitled to receive outplacement
services from one or more organizations that are offered by the Company from
time to time, with such services capped at a Company cost of $50,000.

 

(f)            Release.  The benefits described in this Section 3 are payable by
the Company to the Executive only if after the date of the Qualifying
Termination, the Executive executes (and does not subsequently revoke) in
writing and submits to the Company, in the form, manner, and subject to the
timing established by the Company, an agreement releasing legal claims,
including those against the Company and its Affiliates, including but not
limited to claims arising out of the Executive’s Company or Affiliate employment
or termination of such employment.

 

4.             Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or a successor company or an
Affiliate (whichever is the Executive’s employer) for which the Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or a successor Company or such Affiliate.  However, if the Executive
receives severance benefits under this Agreement, the Executive is not also
entitled to any benefit under any other severance plan, program, arrangement or
agreement maintained by the Company or an Affiliate.  Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any incentive
compensation (including, but not limited to any restricted stock or stock option
agreements), deferred compensation and other benefit programs listed in Section
1.6(d), life insurance coverage, or any other plan, policy, practice or program
of, or any contract or agreement with, the Company or a successor Company or
such Affiliate on or after the date of the Qualifying Termination shall be
payable in accordance with the terms of each such plan, policy, practice,
program, contract or agreement, as the case may be, except as explicitly
modified by this Agreement.

 

5.             Full Settlement.  The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right

 

8

--------------------------------------------------------------------------------


 

or action that the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

 

6.             Certain Additional Payments by the Company.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereon) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(b)           Subject to the provisions of paragraph (c) of this Section 6, all
determinations required to be made under this Section 6, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by one of the major internationally recognized certified public accounting firms
(commonly referred to, as of the date hereof, as a Big Five firm) designated by
the Executive and approved by the Company (which approval shall not be
unreasonably withheld) (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company.  In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group affecting the change of control, the Executive shall
designate another Big Five accounting firm (subject to the approval of the
Company, which approval shall not be unreasonably withheld) to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  Any Gross-Up Payment, as determined
pursuant to this Section 6, shall be

 

9

--------------------------------------------------------------------------------


 

paid by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”) consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
paragraph (c) of this Section 6 and the Executive thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive.

 

(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

(i)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(iv)          permit the Company to participate in any proceedings relating to
such claim;

 

PROVIDED, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall

 

10

--------------------------------------------------------------------------------


 

indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses. 
Without limitation on the foregoing provisions of this paragraph (c) of Section
6, the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; PROVIDED, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and PROVIDED, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph (c) of this Section 6, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
promptly take all necessary action to obtain such refund and (subject to the
Company’s complying with the requirements of paragraph (c) of this Section 6)
upon receipt of such refund shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If after the receipt by the Executive of an amount
advanced by the Company pursuant to paragraph (c) of this Section 6, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance

 

11

--------------------------------------------------------------------------------


 

shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

7.             Termination of Agreement.  This Agreement shall remain in effect
from the date hereof until the last day of the twenty-fourth calendar month
following the date of a Change in Control.  Further, upon the date of a Change
in Control, this Agreement shall continue until the Company or its successor
shall have fully performed all of its obligations there under with respect to
the Executive, with no future performance being possible.  Notwithstanding the
foregoing, this Agreement may be terminated by the Board at any time prior to
the date of a Change in Control.

 

8.             Amendment of Agreement.  This Agreement may be amended by the
Board at any time prior to the date of a Change in Control.  At and after the
date of a Change in Control, this Agreement may not be amended in any respect
without the written consent of the Executive.

 

9.             Construction.  Wherever any words are used herein in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form, they shall be construed as though they
were also used in the plural form in all cases where they would so apply.

 

10.           Governing Law.  This Agreement shall be governed by the laws of
Maryland.

 

11.           Successors and Assigns.

 

(a)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

 

12

--------------------------------------------------------------------------------


 

12.           Indemnification.  The Company will pay all reasonable fees and
expenses, if any, (including, without limitation, legal fees and expenses) that
are incurred by the Executive to enforce this Agreement and that result from a
breach of this Agreement by the Company.

 

13.           Notice.  Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address the Executive
has filed in writing with the Company, or in the case of the Company, to its
principal offices.

 

14.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

 

15.           Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

16.           Entire Agreement.  Unless otherwise specifically provided in this
Agreement, the Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them or between the Executive and the
Company or an Affiliate, concerning the subject matter hereof.

 

17.           Alienability.  The rights and benefits of the Executive under this
Agreement may not be anticipated, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law.  Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void.  Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

 

18.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board,

 

13

--------------------------------------------------------------------------------


 

the Company has caused this Agreement to be executed in its name on its behalf,
all as of the day and year first above written.

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

[                       ]

 

 

14

--------------------------------------------------------------------------------

